—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Friedman, J.), rendered June 8, 1994, convicting her of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Upon the exercise of our factual review power, we find that the verdict of guilt is not against the weight of the credible evidence (see, CPL 470.15 [5]). The testimony of several eyewitnesses, two of whom had no relationship with the victim, established that the defendant took a gun from her waist and *720shot the victim in the groin. The defendant and her son both testified for the defense that a group of boys, including the victim, engaged in a pattern of attacks on the defendant’s son that progressed from harassment to assault to robbery. The jury, which was in the best position to assess the credibility of the witnesses, could have properly chosen to credit the testimony of the eyewitnesses over the defendant’s version of the shooting (see generally, CPL 470.15 [5]; People v Bleakley, 69 NY2d 490, 495; People v Gaimari, 176 NY 84; People v Scott, 168 AD2d 523; People v Garafolo, 44 AD2d 86, 88).
The defendant’s sentence is not excessive.
The defendant’s remaining contention is unpreserved for appellate review (see, CPL 470.05 [2]). Santucci, J. P., Krausman, Goldstein and Florio, JJ., concur.